Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“a needle movable between a retracted position wherein the needle is disposed within the distal portion and an extended position wherein the needle extends distally beyond the distal tip; 
a needle advancing mechanism disposed within the distal portion, the needle advancing mechanism including a needle actuator operable to move the needle and a stop operable to limit movement of the needle when the needle actuator is activated, the stop being adjustable to set an actuation distance of the needle and control an insertion depth that the needle penetrates beyond the distal tip into a feature of interest within the lumen,
wherein the sensor provides a signal to the control unit regarding a thickness of the feature of interest and the control unit controls the insertion depth based upon the signal from the sensor so that the insertion depth into the feature of interest is varied or the control unit prevents the needle advancing mechanism from activating”


Claim 10,
“a needle advancing mechanism that adjustably controls an insertion depth, the needle advancing mechanism including an adjustable stop disposed internally within the surgical needle:

a sensor located on the tissue marker or the distal tip of the surgical needle; and
a signal source that is located on the tissue marker when the sensor is located on the distal tip of the surgical needle and is located on the distal tip of the surgical needle when the sensor is located on the tissue marker;
wherein the needle advancing mechanism controls the insertion depth based upon the relationship between the tissue marker and the distal tip of the surgical needle so that the insertion depth is less than a distance between the tissue marker and the distal tip of the surgical needle or the needle advancing mechanism is prevented from advancing”

Claim 14.
“activating a needle advancing mechanism, the needle advancing mechanism including an adjustable stop that is controllable to limit movement of a needle, the adjustable stop disposed internally within the surgical needle;
monitoring a thickness of the lumen with a sensor;
receiving feedback based upon monitoring with the sensor; and
controlling an insertion depth of the needle advancing mechanism or preventing movement of the needle advancing mechanism based upon the feedback from the sensor”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793